Citation Nr: 0613957	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-37 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for prostate condition, 
claimed as prostatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied service connection for prostatitis.


FINDINGS OF FACT

1. The veteran does not have prostatitis. 

2. His current prostate condition was first manifested many 
years after active service, and is not related to prostatitis 
in service.  


CONCLUSION OF LAW

A chronic prostate disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2005).  

The veteran asserts that he currently suffers from 
prostatitis.  In support of his claim, he relies upon his 
subjective complaints of low back pain, hesitancy in 
urination, and a dribbling stream during urination.  Further, 
he submits VA treatment records from September 2000 to July 
2004 which reveal that his prostate has been documented as 
enlarged to twice its normal size. 

The veteran's service medical records reflect that his 
genitourinary (GU) system was evaluated as normal (no 
significant abnormalities) at his pre-induction medical 
examination in August 1950.  He was initially diagnosed with 
chronic prostatitis in September 1951.  His primary complaint 
was back pain, although treatment notes documented an 
enlarged prostate and tenderness in his genitals.  He 
received outpatient treatment for approximately three weeks 
before his symptoms subsided.  He returned to the GU clinic 
in December 1951 complaining of back pain.  Observation notes 
indicate that his prostate was slightly enlarged and his 
urine was clear.  In light of his lack of discharge or 
urinary symptoms, his treating physician considered his 
recurrent back pain unrelated to the prostatitis.  He was 
referred to orthopedics for a consultation to determine the 
cause of his back pain.  In January 1952, he returned to the 
GU clinic complaining of back pain.  Despite his complaints 
of back pain, his urine tested within normal limits and his 
prostate was not checked for enlargement.  In August 1952, he 
was referred to the GU clinic prior to separation.  His GU 
system was evaluated as normal, although his urine contained 
phosphatic crystals.  His August 1952 separation examination 
also indicated that his GU system was considered normal.  

In August 2004, the veteran underwent a VA GU examination.  
Diagnostic tests indicate that his prostate was enlarged to 
twice its normal size.  Although he reported discharge and 
recurrent urinary tract infections, the examining physician 
was unable to find independent support for the veteran's 
claims in his medical records.  The examiner diagnosed the 
veteran's current prostate condition as benign prostatic 
hypertrophy.  He concluded that the veteran's current 
prostate condition was not likely incurred in service as a 
result of his in-service incurrence of chronic prostatitis.  
The examining physician reviewed the veteran's claims file 
before reaching this conclusion.  

In addition, the veteran has not been treated for prostatitis 
since separation from service.  He underwent a GU examination 
in September 1964.  He complained of pain in his prostate, 
penis, and back.  After several diagnostic procedures, 
including urinalysis, prostatic smear, and prostatic X-ray 
and cytoscopy; the examining physician determined that the 
veteran's genitourinary tract was normal.  He underwent 
another VA GU examination in March 1965.  The examination 
revealed that his prostate was normal in size, shape, and 
consistency.  Further, his prostate fluid and urinalysis 
results were normal.  He submitted records from July 1964 
indicating that he was hospitalized with complaints of pain 
in his left lower quadrant.  However, the aforementioned 
records are not probative evidence of prostatitis, as the 
records do not reflect that he was treated for a condition 
affecting his prostate.  He has also submitted insurance 
claims forms for treatment he received from January 1989 to 
December 1993.  However, the claims forms are not probative 
evidence that he was treated for prostatitis because they do 
not indicate the underlying illness being treated.  In 
addition, he began seeking treatment for unrelated medical 
conditions at his local VA medical center in September 2000.  
During his initial visit, he stated that his prostate was 
always normal during his annual prostate examination.  

Finally, the most probative evidence supporting the veteran's 
claim is a progress note from Dr. C.K.W. dated October 2005.  
The veteran sought treatment due to prostatitis, with 
subjective complaints of urinary hesitancy and a dribbling 
stream of urine.  However, the aforementioned progress note 
is not probative evidence that he currently suffers from 
prostatitis.  First, although Dr. C.K.W. noted the veteran's 
subjective complaints, he did not perform any diagnostic 
examinations to confirm whether the veteran's symptoms were 
caused by prostatitis or another condition.  Further, the 
veteran declined a referral to follow-up with a urology 
specialist.  Therefore, Dr. C.K.W's progress note is less 
persuasive than the August 2004 VA examination with respect 
to the diagnosis of prostatitis.
  
The sincerity of the veteran's belief that his back pain and 
genitourinary symptoms are related to service is not in 
question.  However, a layperson is not competent to opine on 
matters requiring medical knowledge, such as the underlying 
condition causing his symptoms.  Based upon the preponderance 
of the evidence, the Board finds that the veteran does not 
have prostatitis, and that his current prostate condition is 
not related to the prostate infection in active service.  
Service connection is therefore denied. 

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish service 
connection in correspondence dated January 2004 by informing 
him of the evidence he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  Because service connection has 
been denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, his VA treatment records, private medical 
records, and provided the veteran a VA genitourinary 
examination in August 2004.  He has not indicated the 
existence of any other evidence that is relevant to this 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating this claim. 

ORDER

The claim of entitlement to service connection for a prostate 
disorder, claimed as prostatitis, is denied. 


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


